DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 12, the phrase “ based on movement allowance signals received by the vehicle controller” is unclear. It was not determined prior that movement allowance signals was received in order to perform the step of controlling movement of the vehicle.
Claims 2-11, 13-15 are also rejected for incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (U.S. Pub No. 20080288318) in view of Bolger (U.S. Patent No. 5,168,451).
Regarding claims 1, 12, Webb discloses a system and method comprising: automatically communicating an identification signal from a vehicle controller of a vehicle (See paragraph 0037; a controller (30) of a vehicle communicating with wireless signals linked to identification) ; receiving trip data from a dispatch controller based on the identification signal that is communicated (See paragraph 0042); updating software of the vehicle controller (See paragraph 0042; updating the profiles is considered as updating the database for different people for traveling ) at a determined time based on the trip data that is received; and controlling movement of the vehicle based on movement allowance signals received by the vehicle controller and used by the software of the vehicle controller during the movement of the vehicle to determine whether the vehicle is permitted to enter into segments of one or more routes (See paragraph 0042 as the dispatch is controlled to reroute the vehicles and thereby controlling the movement of the vehicle based on movement allowance signals received).  Bolger more specifically disclose receiving trip data from a dispatch controller based on the identification signal that is communicated (See col. 8, lines 60-68; as the coded signal with identification of the vehicle is dispatched). Therefore it would have been obvious o one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Webb with that of Bolger by receiving trip data from a dispatch controller based on the identification signal that is communicated in order manage the operation of fleets vehicle in an area.
Regarding claim 16, Webb discloses a system comprising: a system controller 101 configured to: receive a first vehicle identification signal from a first vehicle controller 30 of a first vehicle (See paragraph 0037);  30WAB/P/17924/US/ORG1 (552-0678US1) request vehicle trip data from a dispatch controller based on the first vehicle identification signal responsive to receiving the first vehicle identification signal (See paragraph 0042); and send an update signal to the first vehicle controller to update software within the first vehicle controller at a determined time based on the vehicle trip data received (0042, based on data received, it is instructed to the controller to reroute the vehicles (See paragraph 0042 as rerouting is considered as updating the software based on vehicle trip data).  
Bolger more specifically disclose receiving trip data from a dispatch controller based on the identification signal that is communicated (See col. 8, lines 60-68; as the coded signal with identification of the vehicle is dispatched). Therefore it would have been obvious o one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Webb with that of Bolger by receiving trip data from a dispatch controller based on the identification signal that is communicated in order manage the operation of fleets vehicle in an area.
Regarding claims 3, 13, Webb discloses receiving a validation signal responsive to communicating the identification signal; and generating the movement allowance signals responsive to receiving the validation signal from the dispatch controller (See paragraph 0041; validating whether a person may use the system and authorizes the dispatch).
Regarding claim 4, Webb discloses wherein updating the software includes one of updating a computer program, updating a trip plan, updating a vehicle characteristic, or updating an operator characteristic (See paragraph 0042 as the profiles of a user is updated considered as updating an operator characteristic).
Regarding claims 5, 14, 20, Webb discloses receiving an operator characteristic input from a vehicle operator, communicating the operator characteristic input to the dispatch controller for authentication, and permitting operation of the vehicle in response to receiving an authentication signal from the dispatch controller based on the operator characteristic input. (See paragraph 0041; authorizing is considered as authentication is done and validating the person to use the system is considered as permitting operation in response to authentication). 
Regarding claim 6, Webb discloses wherein the operator characteristic input is one of an identification number, password, authentication code, or quick response code (See paragraph 0037 rider identification which would include an identification number).
Regarding claim 7, Webb discloses displaying vehicle parameter data for the vehicle operator in response to the authentication of the operator characteristic input (See paragraph 0042 for displaying via text message; and paragraph 0043 vehicle parameter data).  
Regarding claim 8, Webb discloses wherein the vehicle parameter data includes one of a trip plan or vehicle consistency (See paragraph 0042; riding history). 
Regarding claim 9, Webb discloses modifying the vehicle parameter data based on an operator selection after the vehicle parameter data is displayed.  (See paragraph 0044 switching direction of the track and direction of the vehicle; is considered as modifying the vehicle parameter data based on the operator selection).
Regarding claims 10, 15, Webb discloses determining the determined time for updating the software of the vehicle controller based on a vehicle trip plan included in the vehicle trip data (See paragraph 0051, as the trip or travel data is reprocessed, it is considered that it is updating and using alternative schedule data (determined time; 0055)).
Regarding claim 17, Webb discloses wherein the system controller is configured to determine from the first vehicle trip plan when the first vehicle is scheduled to start a trip, and determine the determined time based on when the first vehicle is scheduled to start the trip (See paragraph 0042; pickup and drop-off times).
Regarding claim 18, Webb discloses the system controller is configured to prompt the first vehicle controller to communicate the first vehicle identification signal (See paragraph 0037).
Regarding claim 19, Webb discloses wherein the system controller is configured to: receive a second vehicle identification signal from a second vehicle controller of a second vehicle; and determine that the second vehicle identification signal is not from the first vehicle controller (See paragraph 0037; as there are a plurality of vehicles it would be obvious to have a second vehicle with second identification signal from a second vehicle controller) in order to maneuver in a fleet environment.  


Allowable Subject Matter
Claims 2, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein updating the software of the vehicle controller includes predicting when a vehicle operator will input a vehicle characteristic input or an operator characteristic input into the vehicle controller, determining the determined time based on a determined period of time before the operator is predicted to input the vehicle characteristic input or the operator characteristic input into the vehicle controller, and automatically updating the software of the vehicle controller at the determined time.  
Nor does the prior art disclose wherein the dispatch controller is a first dispatch controller that communicates the movement allowance signals for the vehicle during the movement of the vehicle within a first designated geographic area and a second dispatch controller communicates the movement allowance signals for the vehicle during the movement of the vehicle within a different, non-overlapping second designated geographic area, the method further comprising the vehicle controller receiving additional trip data from the second dispatch controller responsive to the vehicle moving toward or entering into the second geographic area; and updating the software of the vehicle controller based on the additional trip data that is received from the second dispatch controller.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wipperfurth (U.S Pub No. 20190324600) discloses vehicle methods and include displaying , on one or more user interfaces of a vehicle display, a visual summary of a defined trip route.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661